DETAILED ACTION
	This Office Action is in response to an Application, filed 08 December 2021, wherein Claims 2-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 22 February 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 15-18, and 21-23 of U.S. Patent No. 11240334. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the identified Patent claims except for a few minor elements that are obvious variations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 9, 10, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fultheim et al. (US 20050039180).

As to Claim 2, Fultheim discloses a computer system (Fig. 1 – Cluster-based Virtual Computer System 10), comprising: a plurality of interconnected computing nodes (Fig. 1 – Nodes 22, 24, 26; Paragraphs [0056][0057] describe how system 10 is scalable, but for illustrative purposes only 3 nodes are shown; Paragraph [0062] discloses the private network 44 connecting the nodes  for rapid intermodal communication), wherein a guest operating system is run on a virtual environment that is defined by a set of hyper-kernels running on at least a portion of the interconnected computing nodes (Fig. 1 – Guest OS 18; Paragraphs [0056][0057] describes how instructions of the guest operating system 18 are distributed for execution among the nodes to be executed as each node’s VMM  (i.e. hyper-kernels) as though the system 10 were a single SMP machine with NUMA-like shared memory; Paragraphs [0066][0067] describe how the virtual PCI controller 58 makes the separate PCI buses of the individual nodes 22, 24, 26 appear to the guest operating system 18 as a single PCI address space i.e. a single bridged virtual PCI bus; See also Paragraphs [0075]-[0077] for the initial remapping of all address regions [in order to present the physical memory regions as a single unified address space]); a persistent memory array (Fig. 1 and Paragraphs [0061][0062] describe how memory management module 40 maintains copies of all memory content on each instance of the memory 30; Paragraphs [0078]-[0082] disclose how each VM presents a single coherent shared memory to the guest OS while physical memory 30 may be distributed across multiple nodes; (collectively each VMM [on each node] and their corresponding instances of memory management modules 40 + corresponding instances of memory 30 constitute the network attached memory shared/distributed across the nodes)), wherein the persistent memory array communicates with at least some of the computing nodes over a network according to a coherency protocol (Paragraphs [0061][0062] describe how the nodes utilize intermodal communication to achieve memory coherence; Paragraphs [0078]-[0082] further describe memory coherence actions performed by the VMMs on each node; See also Paragraphs [0101]-[0105] for more examples of operations performed for memory coherence); wherein, based at least in part on an operation to be performed with respect to a portion of memory on a first computing node included in the plurality of interconnected computing nodes, the persistent memory array receives, in accordance with the coherency protocol, a message, and wherein the portion of memory on the first computing node corresponds to a guest physical address in the virtual environment (Paragraphs [0078]-[0081] describe an example of how page validations and write-invalidations performed by [one of] the VMMs are communicated to the other nodes using the private network (i.e. receiving a message at the nodes to invalidate that page in their instances of memory – see claim 4 for how the message comprises an invalidation request); See also Paragraphs [0101]-[0105] for how the memory management subsystem 140 requests page invalidation); and wherein the persistent memory array is configured to perform an action based at least in part on the coherency protocol and the received message (Paragraphs [0078]-[0081] describe an example of how page validations and write-invalidations performed by [one of] the VMMs are communicated to the other nodes using the private network (i.e. receiving a message at the nodes to invalidate that page in their instances of memory – see claim 4 for how the message comprises an invalidation request) to which the nodes invalidate their copy of the page (i.e. performs an action based on the message) before requesting the new copy; See also Paragraphs [0101]-[0105]).

As to Claim 3, Fultheim discloses wherein portions of the persistent memory array correspond to guest physical addresses in the virtual environment defined by the set of hyper- kernels running on the at least portion of the interconnected computing nodes (Fig. 1 – Guest OS 18; Paragraphs [0056][0057] describes how instructions of the guest operating system 18 are distributed for execution among the nodes to be executed as each node’s VMM  (i.e. hyper-kernels) as though the system 10 were a single SMP machine with NUMA-like shared memory; Paragraphs [0066][0067] describe how the virtual PCI controller 58 makes the separate PCI buses of the individual nodes 22, 24, 26 appear to the guest operating system 18 as a single PCI address space i.e. a single bridged virtual PCI bus; See also Paragraphs [0075]-[0077] for the initial remapping of all address regions [in order to present the physical memory regions as a single unified address space]).

As to Claim 4, Fultheim discloses wherein the operation to be performed with respect to the portion of memory on the first computing node comprises writing into the portion of memory (Paragraphs [0101]-[0105] and Table 2 describe how operations performed by an instance of memory management subsystem 140 include write operations for pages).

As to Claim 5, Fultheim discloses wherein the message comprises an invalidation request (Paragraphs [0078]-[0081] describe an example of how page validations and write-invalidations performed by [one of] the VMMs are communicated to the other nodes using the private network (i.e. receiving a message at the nodes to invalidate that page in their instances of memory); See also Paragraphs [0101]-[0105] for how the memory management subsystem 140 requests page invalidation).

As to Claim 6, Fultheim discloses wherein the action performed by the persistent memory array comprises invalidating a copy of the portion of memory stored on the persistent memory array (Paragraphs [0078]-[0081] describe an example of how page validations and write-invalidations performed by [one of] the VMMs are communicated to the other nodes using the private network (i.e. receiving a message at the nodes to invalidate that page in their instances of memory) to which the nodes invalidate their copy of the page; See also Paragraphs [0101]-[0105]).

As to Claim 9, Fultheim discloses wherein the operation to be performed with respect to the portion of memory on the first computing node comprises a read request for the portion of memory (Paragraphs [0101]-[0105] and Table 2 describe how operations performed by an instance of memory management subsystem 140 include read operations for pages).

	As to Claim 10, Fultheim discloses wherein the action performed by the persistent memory array comprises receiving a copy of the portion of memory (Paragraphs [0078]-[0082] describe how memory migration is performed that originates from a node having a valid copy of that page).

	As to Claim 15, Fultheim discloses wherein the persistent memory array is distributed across at least some of the computing nodes (Fig. 1 and Paragraphs [0061][0062] describe how memory management module 40 maintains copies of all memory content on each instance of the memory 30; Paragraphs [0078]-[0082] discloses how each VM presents a single coherent shared memory to the guest OS while physical memory 30 may be distributed across multiple nodes; (collectively each VMM [ on each node] and their corresponding instances of memory management modules 40 + corresponding instances of memory 30 constitute the persistent memory array shared/distributed across the nodes)).

	Claims 18 and 19 recite all the same elements as Claim 1, therefore, the same rationale applies equally as well.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fultheim et al. (US 20050039180) in view of Kruckemyer et al. (US 20070186054).

As to Claim 7, Fultheim discloses the computer system of claim 6, as cited above. Fultheim does not explicitly disclose wherein the persistent memory array is configured to return to an acknowledgement indicating completion of the invalidation. 
In an analogous art, Kruckemyer discloses wherein the persistent memory array is configured to return to an acknowledgement indicating completion of the invalidation (The Abstract and Paragraphs [0040][0057][0058] describe how a node that wants to write data into its cache must first wait for invalidation acknowledgements from all the other caches).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the invalidation messaging sequence of Fultheim to include the invalidation acknowledgment messages, as taught by Kruckemyer.
The suggestion/motivation for doing so would have been to ensure the write operation could be safely performed and cache coherency is maintained by knowing all the other nodes are on the same page using the acknowledgements. 

As to Claim 8, Fultheim/Kruckemyer disclose wherein the writing into the portion of memory is performed based at least in part on the returned acknowledgement (Kruckemyer: The Abstract and Paragraphs [0040][0057][0058] describe how a node that wants to write data into its cache must first wait for invalidation acknowledgements from all the other caches before writing the data into the page). Motivation provided above with reference to Claim 7.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fultheim et al. (US 20050039180) in view of Passey et al. (US 20070094310).

As to Claim 11, Fultheim discloses the persistent memory array is configured to request copies of one or more portions of memory from the computing nodes in the plurality of interconnected computing nodes (Paragraphs [0078]-[0082] describe how when an invalid page is required by a particular node memory migration is performed that originates from a node having a valid copy of that page).
Fultheim does not disclose wherein in response to detection of a failure, the persistent memory array is configured to request copies of one or more portions of memory from the computing nodes in the plurality of interconnected computing nodes.
In an analogous art, Passey discloses wherein in response to detection of a failure, the persistent memory array is configured to request copies of one or more portions of memory from the computing nodes in the plurality of interconnected computing nodes (Passey: Paragraphs [0004][0005][0012][0013][0087][0089] disclose a system for protecting against device failures by requesting copies from one or more devices to determine if the device is maintaining the most recent versions of data stored in the distributed system).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the system of Fultheim, specifically the conditions for which the nodes request copies of one or more pages in cache coherency messaging, with the conditions put forth in Passey, specifically the conditions of device failure(s).
The suggestion/motivation for doing so would have been to maintain data integrity in the shared memory instances by ensuring the cache nodes had the most up-to-date data.

As to Claim 12, Fultheim/Passey disclose wherein the one or more portions of memory for which copies are requested comprise portions of memory determined to be invalid on the persistent memory array (Fultheim: Paragraphs [0078]-[0082] describe how when an invalid page is required by a particular node memory migration is performed that originates from a node having a valid copy of that page) (Passey: Paragraphs [0004][0005][0012][0013][0087][0089] disclose a system for protecting against device failures by requesting copies from one or more devices to determine if the device is maintaining the most recent versions of data stored in the distributed system). Motivation provided above with regard to claim 11.

As to Claim 13, Fultheim/Passey disclose wherein the persistent memory array is configured to update an invalid portion of memory with a corresponding obtained copy of a requested page (Fultheim: Paragraphs [0078]-[0082] describe how when an invalid page is required by a particular node memory migration is performed that originates from a node having a valid copy of that page).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fultheim et al. (US 20050039180) in view of Chen et al. (US 20110179229).

As to Claim 14, Fultheim discloses the computer system of claim 2, as cited above. Fultheim discloses a shared memory that is distributed by appears to the guest operating system as a single unified memory space. Fultheim does not explicitly disclose wherein the persistent memory array comprises a centralized appliance.
In an analogous art, Chen discloses wherein the persistent memory array comprises a centralized appliance (Fig. 1 – Memory Device 105).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the distributed shared memory of Fultheim, with the centralized memory appliance of Chen.
The suggestion/motivation for doing so would have been to have a dedicated memory device to manage cache coherency operations in the multi-node environment.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fultheim et al. (US 20050039180) in view of Nation et al. (US 20100161908).

As to Claim 17, Fultheim discloses the computer system of claim 2, as cited above. Fultheim does not explicitly disclose wherein the persistent memory array is configured to store a read-only copy of the portion of memory.
In an analogous art, Nation discloses wherein the persistent memory array is configured to store a read-only copy of the portion of memory (Paragraph [0065] describes how a memory appliance may be configured with settings like “read-only” in order to mitigate the risk of exposing the main memory to potential threats).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify certain areas of the shared memory in Fultheim, with the “read only” settings of Nation.
The suggestion/motivation for doing so would have been to mitigate the risk of exposing certain data items to potential threats.

As to Claim 16, Fultheim/Nation disclose wherein the persistent memory array includes at least one of flash memory, phase change memory, and 3D-Xpoint memory (Nation: Fig. 4 and Paragraphs [0054][0055] wherein the memory appliance 400 contains multiple memory banks of flash memory). Motivation provided above with reference to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arimilli et al. (US 20030009641) discloses a method of managing memory copies in a distributed system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459